Citation Nr: 1708580	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  15-25 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Army from September 1954 to June 1958 and in the U.S. Air Force from August 1959 to August 1971. He died in 2011 and the appellant is his surviving spouse.

This matter came before the Board of Veterans' Appeals (Board) on appeal from February and July 2013 decisions of the Philadelphia, Pennsylvania, Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Board has determined that the additional development as directed below is  necessary for comprehensive appellate review of the claim. 

However, the record suggests that the appellant believes she has executed a valid power of attorney. The Veteran was represented prior to his death but the appellant has not executed a power of attorney of her own. On remand, she should be informed of how to appoint a representative.

The case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)
1.  First contact the appellant and clarify whether she desires to appoint a representative. If so, provide all appropriate assistance.

2.  Advise the appellant that although complete service personnel records are incomplete or unobtained, service medical records show that the Veteran was posted at U-Tapao Air Base in Thailand at some point from April 1968 to March 1969. Further advise the appellant that she may submit any additional evidence relating to the Veteran's claimed herbicide exposure, (in Thailand or as claimed in Vietnam) including but not limited to letters dated contemporaneously with service; letters of appreciation and commendation; statements from service colleagues and family members; physicians' reports, etc.) that are not already in VA's possession.

The appellant must also be advised to attempt to submit evidence showing whether the Veteran was on the perimeter at U-Tapao Royal Thai Air Force Base; or on the ground in the Republic of Vietnam.

3.  Complete the appropriate development to determine whether the Veteran was ever on the ground in the Republic of Vietnam. The Veteran's service personnel records presently state "1 'out of country' mission, 1966/6 In country Missions//2 Combat Missions, 4.4 hrs Flt-time, KC135A, Viet Nam." 

4.  Obtain the Veteran's final hospitalization records from Wayne Memorial Hospital.

5.  Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




